UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                        X

DARNELL W.GILES,

                                     Plaintiff,
                                                            MEMORANDUM DECISION
                                                            AND ORDER
                       - against -
                                                            2:18-CV-03125(AMD)(ST)
FRANK CABRA and SUFFOLK COUNTY
POLICE DEPARTMENT,
                                                                             Ff! I'zD
                                     Defendants.                          IN c:i f r<KF OfTICE
                                                                      US DISIKKM C;OUin E.D.N.Y.



                                                        X
                                                                      BROOKLYN OFFICE
ANN M.DONNELLY,United States District Judge;

       On May 24,2018, the pro se plaintiff, Darnell W. Giles, brought this action against

defendants Frank Cabra and the Suffolk County Police Department alleging that the defendants

sexually assaulted him during a May 2018 arrest. (ECF No. 1.) The defendants have not been

able to contact the plaintiff since July of2019, when the plaintiff last attended a telephone status

conference before Magistrate Judge Steven Tiscione. After several attempts to contact the

plaintiff, on November 16, 2019, Judge Tiscione ordered the plaintiff to update the court

regarding his whereabouts, and warned that failure to comply would warrant dismissal of the

case. (ECF No. 34.) On January 24, 2020, Judge Tiscione recommended that the case be

dismissed for failure to prosecute. (ECF No. 36.) No objections have been filed to the report

and recommendation, and the time for doing so has passed.

       A district court"may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge." 28 U.S.C. § 636(b)(1). To accept those

portions ofthe report and recommendation to which no timely objection has been made,"a


                                                   1
district court need only satisfy itself that there is no clear error on the face of the record." Jarvis

V. N. Am. Globex FundL.P., 823 F. Supp. 2d 161, 163(E.D.N.Y. 2011)(internal quotation

marks omitted).

       I have carefully reviewed Magistrate Judge Tiscione's report and recommendation and

find no error. Accordingly, I adopt the report and recommendation in its entirety and order that

the complaint be dismissed with prejudice pursuant to Rule 41(b) of the Federal Rules of Civil

Procedure.




SO ORDERED.
                                                         s/Ann M. Donnelly

                                                               ^bnn^Iy
                                                       United States District Judge

Dated: Brooklyn, New York
       February 20, 2020
